ORDER OF INTERIM SUSPENSION
On May 3, 1994, this Court was notified by Vivian E. Berg, Counsel for the Disciplinary Board of the Supreme Court, that Robert W. Kinsey, an attorney admitted to practice law in North Dakota, was convicted of making false statements in violation of Section 12.1-11-02(1), N.D.C.C., a class A misdemeanor. A certified copy of the Criminal Judgment and Commitment dated April 8, 1994, in Ward County District Court No. K93-013, State of North Dakota v. Robert W. Kinsey, was filed and Ms. Berg advised the Court that the crime constitutes a serious crime as defined in Rule 4.1(C) of the North Dakota Procedural Rules for Lawyer Disability and Discipline, (NDPRLDD). The Court considered the matter, and
ORDERED, that, under Rule 4.1(D), NDPRLDD, the certificate of admission to the Bar of the State of North Dakota of Robert W. Kinsey be immediately suspended until further order of this Court and pending disposition of disciplinary proceedings predicated upon the conviction.
Dated at Bismarck, North Dakota, this 11th day of May, 1994.
/s/ Herbert L. Meschke Herbert L. Meschke, Acting Chief Justice
/s/ Beryl J. Levine Beryl J. Levine, Justice
/s/ Dale Sandstrom Dale V. Sandstrom, Justice
The Honorable GERALD W. VANDE WALLE, Chief Justice, deeming himself disqualified, and the Honorable WILLIAM A. NEUMANN, being unavoidably absent, did not participate.